DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2021 has been entered.
Response to Arguments
Applicant's arguments filed 7 April 2021 have been fully considered but they are not persuasive. 
Regarding claim 14, Applicant argues that Diederiks does not disclose or suggest “that a part of the slider button 501 is to be deformed into a time series of being raised and lowered “while a place corresponding to the portion is being touched by the user for a predetermined operation of an object displayed by the display over a predetermined time based on a detected touch at the place”, as recited in amended claim 14.  However, the Examiner respectfully disagrees that the claim requires the slider button to be deformed into the time series.  
Diederiks teaches wherein the controller is configured to cause a portion (figure 5 exhibits slider portion 502 which includes slider button 501) within the deformable part (layer 202) to be formed into a time series of a first shape and a second shape different from the first shape while a place corresponding to the portion is being touched by the user for a predetermined operation of an object displayed by the display over a predetermined time based on the detected touch at the place to inform the user of an effect with respect to the predetermined operation (figure 5 exhibits wherein portion 502 is formed into a series of a flat shape and convex shape which changes over time in response to a detected motion of a user’s finger while a place corresponding to slider portion 502 is being touched by the user for the slide operation thereby informing the user of a slide effect with respect to the slider 
In view of the foregoing, the Examiner is not persuaded and claim 14 and its dependent claims stand rejected as further detailed below.
Regarding claim 22, Applicant argues the Diederiks fails to teach or suggest the claimed feature “repetitive arrangement of a combination of concave and convex shapes are simultaneously formed in the portion within the deformable part that extends along the swipe operation” (see pages 6 and 7 of Remarks).  However, the Examiner respectfully disagrees.  Figure 5 of Diederiks exhibits a concave shape followed by a convex shape in the form of slider button 501 followed by another concave shape on the opposite side of sider button 501.  The arrangement of concave-convex-concave which extends along the swipe direction is repeatedly provided during a slide operation thereby informing a user of the validity of the swipe operation.
In view of the foregoing, the Examiner is not persuaded and claim 22 and its dependent claims stand rejected as further detailed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diederiks (United States Patent Application Publication 2005/0030292).
Regarding claim 14, Diederiks discloses an operation apparatus comprising: a display (figure 1 exhibits display 101 as disclosed at paragraph 21); a detector arranged in association with the display and configured to detect an operation of a user (paragraph 21 teaches that the display includes a touch sensitive portion that detects a user input); a deformable part arranged in association with the display and configured to be deformable (figure 2 exhibits deformable part 202 as disclosed at paragraph 22); and a controller configured to control the deformable part (paragraphs 5 and 22 teach that the deformable part 202 is adjusted by supplying signal to the part 202, therefore it is apparent that there is a controller supplying said signals), wherein the controller is configured to cause a portion within the deformable part (figure 5 exhibits slider portion 502 which includes slider button 501) to be formed into a time series of a first shape and a second shape different from the first shape  while a place corresponding to the portion is being touched by the user for a predetermined operation of an object displayed by the display over a predetermined time based on the detected touch at the place to inform the user of an effect with respect to a the predetermined operation figure 5 exhibits wherein portion 502 is formed into a series of a flat shape and convex shape which changes over time in response to a detected motion of a user’s finger while a place corresponding to slider portion 502 is being touched by the user for the slide operation thereby informing the user of a slide effect with respect to the slider operation as disclosed at paragraph 26).	
Regarding claim 15, Diederiks discloses everything claimed as applied above (see claim 14), in addition, Diederiks discloses wherein the second shape is a convex shape (figure 5 exhibits wherein the second raised shape at the edge of the slide area is convex).
Regarding claim 22, Diederiks discloses an a display (figure 1 exhibits display 101 as disclosed at paragraph 21); a detector arranged in association with the display and configured to detect an operation of a user (paragraph 21 teaches that the display includes a touch sensitive portion that detects a user input); a deformable part arranged in association with the display and configured to be deformable (figure 2 exhibits deformable part 202 as disclosed at paragraph 22); and a controller configured to control the deformable part (paragraphs 5 and 22 teach that the deformable part 202 is adjusted by supplying signal to the part 202, therefore it is apparent that there is a controller supplying said signals), so that in a case where the controller determines based on the detected operation that a place corresponding to a portion within the deformable part is to be subjected to a swipe operation, repetitive arrangement of a combination of concave and convex shapes are simultaneously formed in the portion within the deformable part that extends along the swipe operation to notify a user of an effect of the swipe operation with respect to the place where the swipe operation is performed to satisfy a predetermined condition of attributes related to the swipe operation (figure 5 exhibits a concave shape followed by a convex shape in the form of slider button 501 followed by another concave shape on the opposite side of sider button 501; the arrangement of concave-convex-concave which extends along the swipe direction is repeatedly provided during a slide operation thereby informing a user of the validity of the swipe operation).
Regarding claim 23, Diederiks discloses everything claimed as applied above (see claim 22), in addition, Diederiks discloses wherein the controller is configured to determine the place based on an estimated trace of the swipe operation (paragraph 26 teaches that the place where is determined based on an estimate of the direction of the swipe operation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Diederiks in view of Parthasarathy et al. (United States Patent Application Publication 2015/0077364), hereinafter referenced as Parthasarathy.
Regarding claim 16, Diederiks discloses everything claimed as applied above (see claim 14), however, Diederiks fails to disclose wherein the controller is configured to cause the portion within the deformable part to be formed into the time series of the first shape and the second shape while the place is being touched by the user for a drag operation of the object as the predetermined operation.
Diederiks teaches wherein the controller is configured to cause the portion within the deformable part to be formed into the time series of the first shape and the second shape while the place is being touched by the user for a swipe operation of the object as the predetermined operation.  Parthasarathy teaches that an operation could instead be a drag operation (figures 11A and 11B exhibit a drag operation as disclosed at paragraph 37).  Because both Diederiks and Parthasarathy teach methods for moving an object across a screen, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of providing physical feedback to a user operating a touch screen device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Diederiks in view of Parthasarathy and further in view of Sato et al. (United States Patent Application Publication 2014/0210601), hereinafter referenced as Sato.
Regarding claim 17, Diederiks in view of Parthasarathy discloses everything claimed as applied above (see claim 16), however, Diederiks fails to disclose wherein the controller is configured to cause the deformable part at the place to be formed into the alternating series of the first shape and the second shape based on an icon displayed by the display at the place.
Sato is a similar or analogous system to the claimed invention as evidenced Sato teaches a device with a deformable screen wherein the motivation of conserving power by only controlling the deformable part in response to use input would have prompted a predictable variation of Diederiks by applying Sato’s known principal of when a slide operation is detected on a slider icon (figure 13 exhibits wherein a display is deformed in response to detection of a slide operation over an icon 16b exhibited in figure 12B as disclosed at paragraphs 139-143).
In view of the motivations such as conserving power by only controlling the deformable part in response to use input one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Diederiks.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Diederiks in view of Sato et al. (United States Patent Application Publication 2014/0210601), hereinafter referenced as Sato.
Regarding claim 21, Diederiks discloses everything claimed as applied above (see claim 14), however, Diederiks fails to disclose wherein the operation apparatus is configured to function as a user interface for an image pickup apparatus.
Sato is a similar or analogous system to the claimed invention as evidenced Sato teaches a touch panel input device wherein the motivation of providing a user with a visual indication of exposure adjustment so that a user can finely adjust exposure through exposure correction would have prompted a predictable variation of Diederiks by applying Sato’s known principal of displaying a slider to be operated by a user as part of a user interface for an image pickup apparatus (figure 12 exhibits a slider bar 16b which is displayed to allow a user to adjust exposure as disclosed at paragraph 128).
In view of the motivations such as providing a user with a visual indication of exposure adjustment so that a user can finely adjust exposure through exposure correction one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Diederiks.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding claim 26, Diederiks discloses everything claimed as applied above (see claim 22), however, Diederiks fails to disclose wherein the operation apparatus is configured to function as a user interface for an image pickup apparatus.
Sato is a similar or analogous system to the claimed invention as evidenced Sato teaches a touch panel input device wherein the motivation of providing a user with a visual indication of exposure adjustment so that a user can finely adjust exposure through exposure correction would have prompted a predictable variation of Diederiks by applying Sato’s known principal of displaying a slider to be operated by a user as part of a user interface for an image pickup apparatus (figure 12 exhibits a slider bar 16b which is displayed to allow a user to adjust exposure as disclosed at paragraph 128).
In view of the motivations such as providing a user with a visual indication of exposure adjustment so that a user can finely adjust exposure through exposure correction one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Diederiks.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Diederiks in view of Matsushima (United States Patent Application Publication 2014/0006985).
Regarding claim 24, Diederiks discloses everything claimed as applied above (see claim 22), however, Sato fails to disclose wherein the controller is configured to obtain the estimated trace based on a speed and a direction of the detected operation.
Matsushima is a similar or analogous system to the claimed invention as evidenced Matsushima teaches a touch input device wherein the motivation of improving the accuracy of a swipe detection would have prompted a predictable variation of Diederiks by applying Matsushima’s known principal of determining a drag operation based on a detected speed and direction of the touch input (paragraph 45 teaches determining a drag operation based on the speed and direction detected in a touch input operation).
In view of the motivations such as improving the accuracy of a swipe detection one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Diederiks.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Diederiks in view of Wang et al. (United States Patent Application Publication 2011/0025873), hereinafter referenced as Wang.
Regarding claim 25, Diederiks discloses everything claimed as applied above (see claim 22), however, Sato fails to disclose wherein the detector is configured to detect the swipe operation for changing of images.
Wang is a similar or analogous system to the claimed invention as evidenced Wang teaches an imaging device wherein the motivation of allowing a user to intuitively scroll through an image index would have prompted a predictable variation of Diederiks by applying Wang’s known principal of detecting a swipe operation for changing images (figure 17 exhibits scroll bar 72 which can be used by a user to change images as disclosed a paragraph 386).  
In view of the motivations such as allowing a user to intuitively scroll through an image index one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Diederiks.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696